DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 U.S.C § 112
The following are quotations of the first paragraph of 35 U.S.C. 112(a) and first paragraph of pre-AIA  35 U.S.C. 112, respectively:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 2, 4, 5, 7, and 10-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1 and 14 are directed to a system to determine viscosity information for concrete using a measurement of tilt as well as information of the known geometry of a rotating container/drum that holds the concrete.  The applicant states that the tilt is based on angular positions of a sensor and its associated entry point into and exiting point from the concrete.  Based on the applicant's disclosure the viscosity information is not the actual viscosity of the concrete but some subjective/undefined value; e.g., high or low as seen in figures 5A and 5B.  The claims do not specify what specific tilt angle or range of angles is considered to be indicative of high viscosity or low viscosity.  
	Furthermore, viscosity is based on various parameters including temperature composition of the material.  Official notice is hereby taken that concrete can comprise many different materials including cements, aggregates, binders, hydration accelerators, hydration retarders, corrosion inhibitors, plasticizers, pumping aids, fly ash, silica, metakaolin (clay), slags, etc.  The claims do not measure or quantify any of these properties/constituents and do not show how one uses tilt angle information to determine if the undefined concrete composition has high or low viscosity.
	Finally, the tilt angle of the undefined concrete composition will also be based on the rotation speed of the container/drum.  Neither claim 1 nor claim 14 require the use of the rotation speed of the container/drum.  Additionally, the claims are not limited to a specific rotation speed or range of rotation speeds that will be used for determining the viscosity information.  In fact, for given a specific concrete viscosity the measured tilt angle information will change for different container/drum rotation speeds.  For example, for a higher rotation speed the sensor will have a larger exit angle than for a lower rotation speed.  The entry angle will also differ based on the rotation speed.  The applicants have not shown or described how they take this into account in the determination as to whether the concrete has some undefined high or undefined low viscosity.  
	Therefore, the applicant does not provide the range of angles, along with the rotation speed range, the temperature information, or the composition information in a manner to allow one of ordinary skill in the art to make and/or use the claimed/disclosed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856